Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final Office Action for application 16/345,443 in response to arguments and amendments filed on 08/23/2021. Claims 1, 3, 4, 6, 8, 9, 13-14, 15, 17, 18, 20, 22, 23 and 27-29 are pending and will be examined below. Claims 2, 5, 7, 11, 16, 19, 21 and 25 are currently cancelled. Claims 6 and 14 are the only claims not amended. Claim 29 was added by amendment.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 	
Applicant argues that primary reference application Chang (US Pat. 6,263,342) does not teach much of the newly added claim language. However, Chang teaches new limitations as shown below.

Claim Rejections - 35 USC § 101
The amendments to claims 1 and 15 are sufficient to overcome 35 USC § 101 rejection. Therefore rejection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, 13-14, 15, 17, 18, 20, 23 and 27-29 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Chang (US Pat. 6,263,342).
Regarding claim 1, Chang teaches 
	A system for a semantic rules engine, the system including a memory and a processor coupled to the memory (Col. 69 Lines 61-66) and being configured to: 
	receive a structured search query and one or more conditions; (Fig. 10 #43; (Col. 43 Line 28- Col. 44 Line 17) query processing module receives a query with conditions)
	deconstruct the received structured search query into one or more composite query elements; (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser converts federated query string (#43) into query canonical form (i.e. deconstruct))
	process the one or more composite query elements with a semantic search engine to identify a set of connected devices and receive a set of associated data structures which define one or more attributes of the corresponding connected devices; (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser (i.e. semantic search engine) converts (i.e. processes) federated query string (#43) into query canonical form (i.e. associated data structures which define attributes of connected devices) for data conversion, filtering and results merging of results from federated database (i.e. connected devices))
receive one or more business rules, wherein the one or more business rules are configured with a particular grammar and further configured to express system requirements based on the received structured search query, the set of associated data structures, and the one or more conditions; (Fig. 10 #37 (Col. 47 Lines 45-63) the schema mapping (i.e. business rules configured to express system requirements) represents a mapping conversion between the schemas in a data stores (i.e. the set of associated data structures) with the structure of the data-object (i.e. received structured search query and conditions) that the user wants is done (i.e. received) with the help of a typical GUI-oriented schema)
	evaluate the one or more conditions based on the set of associated data structures and the one or more business rules to determine one or more actions for the set of connected devices; and  (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser converts federated query string (#43) into query canonical form (i.e. based on associated data structures) for data conversion (i.e. based on schema mapping), filtering and results merging (i.e. one or more actions for the set of connected devices) of results from federated database)
	 execute one or more actions at the determined set of connected devices. (Fig. 10 #49; (Col. 43 Line 56- Col. 44 Line 60) each converted canonical query is executed for each respective datastore)
	Regarding claim 3, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein the particular grammar includes elements that facilitate filtering, aggregation, resources, capability, or inferential functions determined by ontological operations. (Par. (Col. 43 Line 56- Col. 44 Line 22) canonical form is input for (i.e. facilitates) the federated query processor module, which filters data)
	Regarding claim 4, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein the one or more business rules are filtered for a data field associated with one or more connected devices. ((Col. 24-34) query text is matched with the content of text fields (i.e. data field))
	Regarding claim 6, Chang teaches claim 4 as shown above, and further teaches
	The system of claim 4, wherein the associated filtered data fields selected from a group including device type, class, capability, or communication protocol. ((Col. 3 Lines 15-41; Col. 4 Lines 19-27; Col. 65 Lines 48-52) class is used as part of the data filter)
	Regarding claim 9, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein the rule data sets are deployed locally or remotely. (Fig. 7 #9; (Col. 5 Lines 18-23 & Lines 43-54; Col. 37 Lines 53-54) Par. (3, 13, 331) Java application used for processing datastores (#9) containing rule data sets can be remote or local)
Regarding claim 11, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, further comprising identifying actionable connected elements within the rule data set. (Col. 31 [Lines 5-60]; datastore access method OPT_DL_WAKEUPSRV notifies (i.e. actionable element) search program that there is work to be done for each XDO). 
	Regarding claim 13, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein one or more connected devices are virtual devices. (Fig. 9 #37; (Col. 3 Lines [15-25]; Col. 40 Lines 28-37) federated datastore is a virtual datastore (i.e. virtual device))
	Regarding claim 14, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein a semantic search engine operates with the semantic rules engine. (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 22) federated query parser converted  federated query string (#43) into query canonical form (#44) using federated query parser (i.e. semantic rules engine))
	Regarding claim 15, see the rejection for claim 1.
	Regarding claim 17, see the rejection for claim 3.
Regarding claim 18, see the rejection for claim 4.
	Regarding claim 20, see the rejection for claim 6.
	Regarding claim 23, see the rejection for claim 9.
Regarding claim 25, see the rejection for claim 11.
	Regarding claim 27, see the rejection for claim 13.
	Regarding claim 28, see the rejection for claim 14.
	Regarding claim 29, see the rejection for claim 1.


Claim Rejections - 35 USC § 103
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Burke (US Pat. 8,442,917).
	Regarding claim 8, Chang teaches claim 1 as shown above, but does not explicitly teach The system of claim 1, wherein the one or more business rules may be aggregated. 
	However, from the same field Burke teaches
	The system of claim 1, wherein the one or more business rules may be aggregated.  (Fig. 17 #160; (Col. 29 Lines 5-29) system API (i.e. rule data set #160) wraps (i.e. aggregates) sub-functions designed to enforce system business rules)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the system API of Burke into the schema map of Chang. The motivation for this combination would have been to control internal processes in such a way as to reduce human workload requirements as explained in Burke (Col. 4 Lines 20-30). 
	Regarding claim 22, see the rejection for claim 8.


Claims 10 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Miller (US Pub. 2013/0311146).
Regarding claim 10, Chang teach claim 1 as shown above, but does not explicitly teach The system of claim 1, wherein the one or more business rules include elements that facilitate installation, activation, deactivation, or uninstallation.
	However, from the same field Miller teaches
The system of claim 1, wherein the one or more business rules include elements that facilitate installation, activation, deactivation, or uninstallation. (Fig. 9 #38; Par. [0076] business rules include instructions to turn on or turn (i.e. activate and deactivate) off a piece of equipment)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the business activation rules of Miller into the schema map of Chang. The motivation for this combination would have been to allow designing, configuring, and reconfiguring operational relationships between equipment as explained in Miller (Abs., Par. [0001]). 
	Regarding claim 24, see the rejection for claim 10.


Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Kim (US Pub. 2010/0153088).
	Regarding claim 12, Chang teaches claim 1 as shown above, but does not explicitly teach
	The system of claim 1, further comprising updating the one or more business rules 
However, from the same field, Kim teaches The system of claim 1, further comprising updating the one or more business rules associated with a connected device. (Fig. 9; Par. [0063] in the event a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the rule updating of Kim into the heterogeneous datastores of Chang. The motivation for this combination would have been to efficiently update the rules associated with nodes as explained in Kim (Abs, Par. [001, 63]). 
	Regarding claim 26, see the rejection for claim 12.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157     


/Grace Park/Primary Examiner, Art Unit 2157